 

CROSSROADS LIQUIDATING TRUST 8-K [xlt-8k_062320.htm]

 

Exhibit 10.1

 



FIRST AMENDMENT TO LIQUIDATING TRUST AGREEMENT

 

THIS FIRST AMENDMENT TO LIQUIDATING TRUST AGREEMENT (“Amendment”) is dated as of
June 23, 2020 (the “Effective Date”), by Crossroads Liquidating Trust, a
Maryland statutory trust (the “Trust”) and Andrew Dakos, Phillip Goldstein and
Gerald Hellerman (collectively, the “Trustees”).

 

WITNESSETH:

 

WHEREAS, on June 23, 2017 (the “Effective Date”), Crossroads Capital, Inc. and
the Trustees, entered into that certain Liquidating Trust Agreement (the
“Agreement”) of the Trust;

 

WHEREAS, pursuant to Section 4.1 of the Agreement, the Trustees have the right
to continue the existence of the Trust beyond the three-year term if the
Trustees reasonably determine that an extension is necessary to fulfil the
purposes of the Trust;

 

WHEREAS, the Trustees have reasonably determined that an extension is necessary
to fulfil the purposes of the Trust; and

 

WHEREAS, the Trustees desire to extend the duration of the Trust to expire on or
before December 31, 2020.

 

NOW, THEREFORE, in consideration of the premises, the Trustees hereby amend the
Agreement as follows:

 

1.Section 4.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

4.1



 

Duration. The existence of the Trust shall terminate upon the earliest of
(a) the liquidation and distribution of the net proceeds of all of the Trust
Assets as provided in Section 5.7, or (b) December 31, 2020. Notwithstanding the
foregoing, the Trustees may continue the existence of the Trust beyond December
31, 2020 if the Trustees reasonably determine that an extension is necessary to
fulfill the purposes of the Trust.

 

2.Miscellaneous.

 

(a)    The Agreement, as hereby modified, shall continue in full force and
effect, subject to the terms and conditions thereof. Any defined terms not
otherwise defined herein shall have those meanings as defined in the Agreement.

 

(b)    This Amendment shall be construed in accordance with the Laws of the
State of Maryland.

 

(c)    Any signatures of this Amendment transmitted by facsimile or other
electronic means shall be deemed original signatures.

 

(d)    If any term or provision hereof is held invalid or unenforceable, to any
extent, then the remaining terms and provisions hereof shall not be affected
thereby, but each term and provision shall be valid and be enforced to the
fullest extent permitted by law.

 

 

[Signature page follows.]

 

   

 

 

       IN WITNESS WHEREOF, the Trustees have executed this Amendment as of the
date first above written.



  CROSSROADS LIQUIDATING TRUST           /s/ Ben H. Harris     By: Ben H.
Harris, Administrator           TRUSTEES:           /s/ Andrew Dakos     Andrew
Dakos       /s/ Phillip Goldstein     Phillip Goldstein       /s/ Gerald
Hellerman     Gerald Hellerman    



 

 

 



   

 